DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The previous restriction dated 17 February 2022 has been withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-27 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 16, it is unclear how the or statement is proper since the amendment clearly puts forth that the first yarn and second yarn are twisted or cabled together.  If the first yarn and second yarn are twisted or cabled together, then they cannot be wrapped as detailed in the second part of the or statement.
Similarly in regards to Claims 24-27, the structure of the electrically conductive yarn cannot be wrapped if Claim 16 clearly requires the first yarn and the second yarn are twisted or cabled together.  As such, it is unclear how one of ordinary skill in the art would determine proper yarn structure as currently claimed.  For examination purposes, the yarn structure is being interpreted as having to be twisted or cabled together.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19, 21-23, 27, and 31 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Carlsson et al (10829870) in view of Zhu et al (20040065072).
Carlsson teaches an electrically conductive yarn (Title; Figure 7) comprising:
a first yarn (top detail 20), wherein the first yarn comprises a plurality of stainless steel fibers (Column 8, lines 16-18), and
a second yarn (bottom detail 20), wherein the second yarn comprises organic fibers (Column 8, lines 13-15),
wherein the first yarn and the second yarn are twisted or cabled together (Figure 7).
While Carlsson essentially teaches the invention as detailed, including illustrations of yarns having a hard twist, it fails to specifically state the degree of twist given to the conductive yarn.  Zhu, however, teaches that it is well known in the art when twisting or cabling similar yarns to use a twist of more than 20 turns per meter (Abstract, 2-15 tpi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided such a twist, so as to ensure the stability of the yarn while ensuring enough strength to be further processed into a final product.
In regards to Claim 17, Carlsson teaches the organic fibers are cotton fibers, rayon fibers, or thermoplastic polymer fibers (Column 8, lines 13-15).
	In regards to Claim 18, Carlsson teaches the organic fibers can be natural fibers.  While cotton is not specifically recited, it is a natural fiber and well known for centuries.  The ordinarily skilled artisan would be more than capable of determining which natural fibers to use, including cotton.
In regards to claim 19, Carlsson teaches the plurality of stainless steel fibers are twisted and/or cabled together to form the first yarn (Details 1 and 10 are twisted and/or cabled to form the top detail 20).
In regards to Claim 21, the limitations are considered product by process.  The result is a bundle of stainless steel fibers, which Carlsson teaches.
In regards to Claim 22, Carlsson teaches Detail 10 comprises stainless steel fibers in filament form (Column 5, lines 43-51).
In regards to Claim 23, Carlsson teaches Detail 1 comprises stainless steel fibers in discrete form (Column 4, lines 30-47).
In regards to Claim 27, Figure 7 of Carlsson teaches approximately 50% of the surface is of the electrically conductive yarn, which would be at least 10% as claimed.
In regards to Claim 31, Carlsson teaches the organic fibers are thermoplastic polymer fibers selected from the group consisting of polyester fibers, polyamide fibers, and para-aramid fibers (Column 8, lines 13-15).
Claim(s) 20 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Zhu as applied to claim 16 above, and further in view of Watson et al (7291391).
While the combination of Carlsson in view of Zhu essentially teaches the invention as detailed above, it fails to specifically each the diameter of the stainless steel fibers.  Watson, however, teaches that it is well known in related electrically conductive yarns, to utilize a stainless steel fiber diameter of less than 30µm (Column 2, lines 38-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such a diameter, so as to provide the necessary electrical conductivity while ensuring the yarn is not too stiff or coarse.  The diameter of the filaments affects the stiffness of the yarn, and the ordinarily skilled artisan would have appreciated the need to provide the filaments having a diameter less than 30µm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Nusko et al (20050282009) Figure 1, Boni (20050028512) Figure 1, Verstraeten et al (20030209003) Figure 1, Watson (5927060) Figure, Chiou et al (5881547) Figure 2, Togashi et al (4793130) Figure 1, and Barry (3882667) Figure 1 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732